      Case 1:04-cr-00113-DLC Document 150 Filed 03/29/21 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------ X
                                      :
 UNITED STATES OF AMERICA             :
                                      :
                -v-                   :                 04cr113 (DLC)
                                      :
 WILLIE BROWN,                        :                     ORDER
                                      :
                        Defendant.    :
                                      :
 ------------------------------------ X

DENISE COTE, District Judge:

     Willie Brown has moved for compassionate release pursuant

to 18 U.S.C. § 3582(c)(1)(A).      In 2007, Brown was sentenced to a

term totaling 260 months’ imprisonment after pleading guilty to

distribution and possession with intent to distribute 5

kilograms or more of cocaine, in violation of 21 U.S.C. §

841(b)(1)(A), and possession of a firearm in furtherance of a

drug trafficking crime, in violation of 18 U.S.C. § 924(c).

Brown is now 74 years old, and he is serving his sentence at

Federal Correctional Institution-Miami.        The Bureau of Prisons

(“BOP”) projects that he will be released on October 29, 2024.

     The instant motion for compassionate release is Brown’s

third such motion.    On June 29, 2020, he filed a motion which

was denied for failure to comply with the statutory exhaustion

requirement of § 3582(c)(1)(A).      The denial was without

prejudice to a renewed application from Brown for compassionate

release based on the COVID-19 pandemic, so long as he complied
      Case 1:04-cr-00113-DLC Document 150 Filed 03/29/21 Page 2 of 4



with the statutory exhaustion requirement.        Brown again filed

for compassionate release on September 10, and that application

was denied on October 9.

     In a motion dated February 10, 2021, Brown renewed his

request for compassionate release. 1     In this submission, Brown

principally argued that compassionate release was warranted

because his medical status has worsened since his prior

application for compassionate release, including a potential

recurrence of prostate cancer.      In an Order of February 25,

2021, the Government was instructed to respond to Brown’s

motion, and the Government filed its response on March 25.

     The BOP denied Brown’s administrative request for

compassionate release on January 21, 2021, so he has exhausted

his administrative remedies.      The Court may therefore reduce

Brown’s sentence if it finds that “extraordinary and compelling

reasons” warrant a reduction.      18 U.S.C. § 3582(c)(1)(A)(i).

The Court of Appeals for the Second Circuit has explained that,

under the First Step Act of 2018, Pub. L. 115-391, 132 Stat.

5194, district courts are tasked with “independently . . .

determin[ing] what reasons, for purposes of compassionate

release, are extraordinary and compelling.”        United States v.




1 The February 10, 2021 motion was received and docketed by these
Chambers on February 19.

                                    2
        Case 1:04-cr-00113-DLC Document 150 Filed 03/29/21 Page 3 of 4



Brooker, 976 F.3d 228, 234 (2d Cir. 2020) (citation omitted).

If an extraordinary and compelling reason exists, the Court must

also conclude that the sentencing factors set forth at 18 U.S.C.

§ 3553(a) weigh in favor of reduction.

     The Government does not dispute that Brown’s health

conditions and age constitute extraordinary and compelling

reasons warranting compassionate release but argues that the §

3553(a) factors weigh against release.         The Court similarly

considered Brown’s age and health when evaluating his prior

motion for compassionate release but concluded that the §

3553(a) factors weighed against granting compassionate release

given the seriousness of Brown’s offenses, which involved crimes

stemming from his central role in a large international drug

trafficking conspiracy.       Medical records submitted by the

Government indicate that Brown has not experienced a recurrence

of cancer and that his medical situation has not materially

changed since he was denied compassionate release in October

2020.   Accordingly, the § 3553(a) factors continue to weigh

against release, and it is hereby

     ORDERED that the February 10, 2021 motion for compassionate

release is denied.




                                      3
         Case 1:04-cr-00113-DLC Document 150 Filed 03/29/21 Page 4 of 4



     IT IS FURTHER ORDERED that the Clerk of Court shall mail

Brown a copy of this Order and note mailing on the docket.

     SO ORDERED:

Dated:       New York, New York
             March 29, 2021


                                             __________________________
                                                     DENISE COTE
                                            United States District Judge




                                       4
